Case 4:15-cv-01258 Document 1 Filed in TXSD on 05/12/15 Page 1 of 4                WR-81,570-01
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                         Transmitted 5/12/2015 8:35:49 AM
                                                                           Accepted 5/12/2015 8:42:18 AM
                                                                                           ABEL ACOSTA
                                                                                                   CLERK
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                         RECEIVED
                                                                  COURT OF CRIMINAL APPEALS
                                                                         5/12/2015
                                                                    ABEL ACOSTA, CLERK
                                               )      Civil No.
TEDDRICK BATISTE                               )
TDCJ# 999568                                   )      (CAPITAL CASE)
          Petitioner                           )
v.                                             )
                                               )
\ryILLIAM STEPHENS, Director                   )
Texas Department of Criminal Justice           )
Correctional Institutional Division,           )
             Respondent                        )
                                               )


         MOTION FOR APPOINTMENT OF FEDERAL COUNSEL

      Undersigned counsel, Brad D. Levenson, Director of the Texas Offrce of
Capital Writs ("OC'W"), respectfully moves this Court to appoint federal counsel
to represent Mr. Teddrick Batiste in his federal habeas corpus proceedings. This
Motion is made within the fifteen (15) day time period required by Texas Code of
Criminal Procedure 11.071, section 2(e) ("If the court of criminal appeals denies
an applicant relief under this article, an attorney . . . shall, not later than the 15th
day after the date the court of criminal appeals denies relief       .      move for the
appointment of counsel in federal habeas review under 18 U.S.C. Section 3599.").
Because the undersigned     is not permitted to "represent a defendant in a federal
habeas review" (see Tex. Govt. Code,       $ 78.054(b)), new counsel must now            be

appointed.




                                           I
       Case 4:15-cv-01258 Document 1 Filed in TXSD on 05/12/15 Page 2 of 4




       Mr. Batiste was   sentenced   to death in the l74th District Court of Harris
County, Texas on June 23,2011. On June 5,2013, the Texas Court of Criminal
Appeals ("CCA") affirmed Mr. Batiste's sentence on direct appeal. Batiste           v.

State, AP-76,600 (Tex. Crim. App. 2013) (unpublished). On April 29,2015, the
CCA denied relief in state habeas corpus proceedings. Ex parte Batiste, No. WR-
81,570-01 (Tex. Crim. App. 2015) (unpublished).
       Pursuant to Texas Code   of Criminal Procedure Article   11   .071, undersigned

counsel and the OCW have represented Mr. Batiste. Mr. Batiste was then and is
now without the means to retain counsel. Mr. Batiste is an indigent person, lacking
the funds necessary to retain counsel and must be appointed counsel "throughout . .
.   aIl available post-conviction process, together with applications for stays of
execution and other appropriate motions and         procedures. [and] in          such

competency proceedings and proceedings for executive or other clemency as may
be available to the defendant." 18 U.S.C. $ 3599(e); see also Harbisonv, Bell,556

u.s.   180 (2ooe).

     Mr. Batiste is entitled to the appointment of counsel under 18 U.S.C. $
3599(a). He has never had his constitutional claims for relief addressed by a
federal court. He is entitled to the assistance of counsel in order to present those
claims. See McFarlqndv. Scott,512 U.S. 849,857-58 (1998).




                                           2
     Case 4:15-cv-01258 Document 1 Filed in TXSD on 05/12/15 Page 3 of 4




      Accordingly, the undersigned respectfully requests that this Court appoint
federal counsel for Mr. Batiste, pursuant to   l8 U.S.C.   $ 3599.1


                                Respectfully submitted,


DATED:      May   12,2015       By             .t\t A
                                                             \
                                       BRAD D. LEVENSON
                                       Texas Bar No. 24073411
                                       Office of Capital Writs
                                       1700 N. Congress Ave., Suite 460
                                       Austin, Texas 78701
                                       512-463-8502 - direct line
                                       5 12-463 -85 90 - facsimile




t The OCW understands that the Texas Habeas Assistance and Training Project is
working with Federal Public Defender Marjorie Meyers to recruit and recommend
counsel for Mr. Batiste.
                                          a
                                          J
     Case 4:15-cv-01258 Document 1 Filed in TXSD on 05/12/15 Page 4 of 4




                         CERTIFICATE OF SERVICE

      On May 12,2015, a copy of the foregoing Motion was served on the
Office of the Attorney General by United States mail at the following address:

Office of the Attorney General of Texas
Criminal Appeals Division
Post Office Box 12548
Austin, Texas 787 | l-2548



aß^,-..F)-
Brad D. Levenson


                      CERTIFICATE OF CONFERENCE

      No conference has been held because opposing counsel has not made          an
appearance in these proceedings.



     ntul     L
Brad D. Levenson




                                          4
               Case 4:15-cv-01258 Document 1-1 Filed in TXSD on 05/12/15 Page 1 of 2


AO 240 (Rev. 07110) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



                                          UNtrBn Srnrss Drsrrucr CoURT
                                                                           for the



                  r'?l(        l..{-r.{.
                          Plaintift/Petítioner
                                                         LTq S¿ Ð )
                                                                              )
                                                                              )      Civil Action No.
   \,t>itt,'u¡^ S$Ç[.e,"s                                                     )
                        Defendan                                              )


       APPLICATION TO PROCEED IN DISTRICT COURT \ryITHOUT PREPAYING FEES OR COSTS
                                       (Short Form)

         I am a plaintiffor petitioner in this case and declare that I am unable to pay the costs ofthese proceedings and
that I am entitled to the reliefrequested.

          In support of this application, I answer the                                         under penalty of perj ury

          7.   If incarcerated.l am being held at                                               ê
If employed there, or have an account in the institution, I have          to     document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. If not incarcerated.         If I am employed, my employer's             name and address are:




My gross pay or wages
 (specify pay period)
                                      $     o                       , and my take-home pay or wages           are:   $                       per



          3. Other Income. In the past 12 months, I have received income from the following sources                        (check att that appty):


      (a) Business, profession, or other self-employment                             I   Yes                    /*"
      (b) Rent payments, interest, or dividends                                      D   Yes                    d*o
      (c) Pension, annuity, or life insurance payments                               ü   Yes                    úrNo
      (d) Disability, or worker's compensation payments                              3   Yes                    d,No
      (e) Gifts, or inheritances                                                     f   Yes                    d.,No
      (Ð Any other sources                                                           û   Yes                    dNn
         Ifyou answered "Yes" to any question above, describe below or on separate pages each source ofmoney and
state the amount that you received and what you expect to receive in the future.
              Case 4:15-cv-01258 Document 1-1 Filed in TXSD on 05/12/15 Page 2 of 2


AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



           4. Amount of money that I have in cash or in a checking or savings account:                            $

         5. Any automobile, real estate, stock, bond, secudty, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property antl its approximate
value)'.


                           ú




           6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe                 and provide
the amount of the nronthly expense):




              j. ìú

        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:




                      J.ne


           8. Any debts or financial obligations            (tlescribe the atnounts owed and to whom they are payable)i




                     J. î)ú


       Declaration ' I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.



Date: 2"21' l,f                                                                          til/øÁ             Applicant's signature
                                                                                                             4
                                                                                             kdú,,¿(        t(.   ø"ú     oÉ.
                                                                                                                  Printed nante
                                                                                         -